Citation Nr: 0703343	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a 
right elbow injury.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2004, the Board remanded 
the veteran's claims to the RO for additional development.  
The case has been returned to the Board for appellate review.

The decision below addresses the veteran's claim of service 
connection for residuals of a right elbow injury.  The claims 
of service connection for residuals of head, neck, and back 
injuries are addressed in the remand that follows the Board's 
decision.


FINDING OF FACT

The veteran does not have a right elbow disability that is 
attributable to injury during his active military service.


CONCLUSION OF LAW

The veteran does not have right elbow disability that is the 
result of injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the elbow service 
connection claim has been accomplished.  Through July 2002 
and January 2005 notice letters, the RO notified the veteran 
and his representative of the legal criteria governing his 
claim.  By a supplemental statement of the case (SSOC) in 
August 2006, the RO notified them of the evidence that had 
been considered in connection with his claim and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the July 2002 and January 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency, 
including records from the military and VA medical centers.  
It would also make reasonable efforts to obtain relevant 
records not held by a Federal agency, including state 
records, private treatment records, and employment records.  
The RO also requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  Additionally, the notice letters requested the 
veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his disability.  The RO also told 
the veteran to send it any evidence in his possession that 
pertained to the claim.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that this issue must be re-adjudicated ab initio to satisfy 
the requirements of the VCAA.  Additionally, the RO properly 
re-adjudicated the claim in August 2006, which followed the 
January 2005 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  While the notice did not refer to 
criteria for assigning a disability rating or an effective 
date, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
neither of these questions is before the Board and is not 
raised by the Board's order set forth herein.  Consequently, 
a remand of this service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
elbow service connection claim.  The veteran's service 
medical records (SMRs) have been obtained and associated with 
the claims file, as have treatment records from the VA 
Medical Center (VAMC) in Fayetteville, Arkansas.  Private 
treatment records from the Fairbanks Clinic have also been 
obtained.  Pursuant to the Board's remand, the RO requested 
records from Bassett Army Hospital.  However, no records were 
found and a negative response was provided.  Additionally, in 
July 2006, the veteran was provided a VA examination in 
relation to his elbow claim, the report of which is of 
record.  Furthermore, the veteran was afforded a hearing 
before the Board in March 2004, the transcript of which is 
also of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his elbow claim that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from 
qualifying military service, or at some time after service if 
certain requirements are met as specified in the statutes and 
regulations.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

A review of the SMRs reveals treatment records that reflect a 
January 1973 injury to the veteran's right elbow.  It is 
reported that he fell down a hatch and sustained trauma to 
the elbow, among other injuries, after he hit the hatch 
cover.  He was admitted to the emergency room at the Naval 
Hospital in Guantanamo Bay, Cuba.  He initially had soft 
tissue swelling and tenderness over his right arm.  A 
diagnosis of a right arm contusion was recorded.  A January 
1973 discharge summary reflects a 10-day hospitalization due 
to the fall.  On discharge, it was reported that the veteran 
was entirely within normal limits except for a left ear 
laceration.  No pertinent defects were noted on his 
separation examination later in January 1973.  The veteran 
contends that he currently has a right elbow disability that 
is related to this in-service injury.

The medical evidence since the veteran's separation from 
service reflects complaints of soreness and pain in his 
elbows, as reported in May 1997 and June 1997 progress notes 
from the Fairbanks Clinic.  Tenderness of the elbows without 
swelling was noted.  An assessment of suspect rheumatoid 
arthritis was recorded.  As noted in a November 1999 
consultation report, the veteran complained of diffuse aching 
of his elbows.  Range of motion of the joints was intact and 
there was no effusion.

In July 2006, the veteran was afforded a VA orthopedic 
examination regarding his elbow claim.  After reviewing the 
claims file and examining the veteran, the examiner noted the 
veteran's history of traumatic injury during his time in 
service.  The veteran's work history was reported as welding, 
carpentry work, and truck driving for the thirty years 
succeeding separation from service.  The examiner opined that 
there was no evidence in the service records that the veteran 
had any musculoskeletal trauma that would have led to a 
service-connected problem.  His rationale was that the 
veteran's right elbow was within normal limits on physical 
examination after the in-service injury and only the 
laceration to the ear was noted on discharge.

Although there exists a current disability and a history of 
an in-service injury, it still must be shown that a link 
exists between the two.  The only medical opinion on the 
matter of a nexus between any current right elbow disability 
and his time in service was offered by the VA physician in 
July 2006.  The examiner was of the opinion that the veteran 
does not have residuals related to his right elbow injury 
during his active military service.  The Board accords 
substantial probative value to the opinion regarding the lack 
of a nexus between an in-service injury and a current right 
elbow disability.  The opinion is competent, an explanation 
was provided, and it was based on a review of the entire 
record, including all available SMRs.  There is no other 
competent medical evidence of record concerning a possible 
link between a right elbow disability and the veteran's time 
in service.  There is no similarly detailed medical opinion 
or evidence of record opposing the VA opinion, including 
within the VA treatment records and the private medical 
records.  Therefore, based on the July 2006 VA examination 
and the lack of competent evidence to the contrary, the Board 
finds that the veteran's claim of service connection for 
residuals of a right elbow injury is not warranted.

Furthermore, the medical evidence does not establish that 
arthritis of the right elbow joint was manifest within one 
year of separation from the veteran's period of active 
service.  As noted above, even suspect rheumatoid arthritis 
was not documented until 1997.  That was many years after the 
veteran's separation from service.  Therefore, service 
connection on a presumptive basis is not warranted for 
residuals of a right elbow injury.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he has an elbow disability and that 
it is related to his time in service, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for residuals of a right elbow injury 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a right elbow injury is 
denied.


REMAND

With respect to the claims of service connection for head, 
neck, and back disabilities, in its September 2004 remand, 
the Board instructed the RO to schedule the veteran for a VA 
orthopedic examination.  As part of that examination, the 
examiner was to provide current diagnoses of the veteran's 
claimed disabilities, medical opinions concerning the 
etiology of the disabilities, and whether such disabilities 
were related to service.

A review of the report of July 2006 VA examination reflects 
that the examiner did not consider himself an expert 
regarding brain or spinal cord injuries.  He felt that the 
claimed head, neck, and back disabilities would be better 
examined by a neurosurgeon.  The examiner further stated that 
the veteran may very well have had head, spinal cord, or 
spine injuries connected with the hatch injury in service.  
He recommended that neurosurgery examine the veteran in 
regard to those claimed disabilities to provide a definitive 
answer to the question of service connection.  No further 
comment was provided regarding the head, neck, and back 
claims.

Subsequently, the file was returned to the Board without 
further examination of the veteran; the head, neck, and back 
claims remained denied.  Given the indications from the July 
2006 VA examiner that the veteran should be examined by a 
neurologist, the Board finds that additional examination is 
necessary.  (Although the Board sought an orthopedic 
evaluation when it remanded the case, the Board's intent was 
to obtain the medical nexus opinions necessary to decide each 
issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand).)  

Under these circumstances, the RO should arrange for the 
veteran to undergo examination at a suitable VA medical 
facility by a neurologist, as well as any other appropriate 
examiner.  The examiner(s) should be requested to render an 
opinion as to whether any disability of the head, neck, or 
back is related to service.

In its September 2004 remand, the Board also requested the 
RO, among other things, to obtain treatment records from the 
VAMC in Helena, Montana, dated from 2001 to present.  The 
veteran has stated that he received treatment concerning his 
back from that provider.  It does not appear as if such an 
attempt was made.  Accordingly, the Board again requests the 
RO to obtain these records.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).  Additionally, 
because the veteran appears to regularly receive treatment 
from the VAMC in Fayetteville, Arkansas, updated treatment 
reports, which are not already of record, should be obtained 
from this facility.

Accordingly, these issues are REMANDED to the RO for the 
following actions:

1.  The RO should request all pertinent 
treatment records from the VAMC in 
Helena, Montana, dated from 2001 to 
present, and the VAMC in Fayetteville, 
Arkansas, dated from 2006 to present, 
which are not duplicates of those 
currently of record.

2.  After securing any additional 
records, the veteran should be scheduled 
for a neurological examination, and any 
other examination deemed necessary, at a 
suitable VA medical facility.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the physician(s) 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed, to include x-rays and range of 
motion studies, and all clinical findings 
should be reported in detail.  The 
examiner(s) should determine the current 
diagnosis of head, neck, and back 
disability, if any; and if so, the 
etiology of such disability.  Based on a 
thorough review of the evidence of 
record, the examiner(s) should provide an 
opinion, with complete rationale, as to 
the medical probability that the veteran 
now has a head, neck, or back disability 
that is related to his period of military 
service, such as the January 1973 hatch 
incident.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  An opinion should be provided as 
to each disability found.  All opinions 
should be set forth in detail and 
explained in the context of the record.  
In providing an opinion with respect to 
the back, the examiner(s) should 
specifically comment on the clinical 
impression set forth in the December 2002 
VA report.

After the requested development has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner(s).  (The 
veteran should be advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2006).)

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the head, neck, and 
back issues.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with 
an SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


